DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With regards to Applicant’s arguments regarding the objection of the Abstract, the Examiner is noting that the Abstract was objected to for the usage of implied language (specifically the term “is described”), and not due to the usage of incomplete sentences. Because the amended Abstract submitted by the Applicant has accordingly omitted the implied language phrase as suggested, the objection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

7. (Currently amended) A steering control device for a trackless train, comprising: 
an angle sensor for acquiring a steering angle of a steering drive wheel of a locomotive of the trackless train;
a clock for acquiring a traveling time of the steering drive wheel of the locomotive of the trackless train; 

a controller for controlling a steering angle of a steered wheel of a trailer carriage hinged to the locomotive in order to enable the steered wheel of the trailer carriage to follow a track of the steering drive wheel of the locomotive, according to the acquired steering angle, traveling time and traveling mileage of the steering drive wheels, wherein
the controller further for controlling a steering angle αk(t) of the kth trailer carriage based on the following formula, when the trackless train is running:
            
                
                    
                        α
                    
                    
                        k
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        α
                    
                    
                        0
                    
                
                (
                t
                -
                ∆
                
                    
                        t
                    
                    
                        k
                    
                
                )
            
        ,
where t is the traveling time of the steering drive wheel, α0(t) is the steering angle of the steering drive wheel, Δtk is a time required for the trackless train to travel by a distance of Lk, where Lk is a wheelbase between the steering drive wheel of the locomotive and a steering wheel of the kth trailer carriage disposed behind the locomotive, and k = 1, 2, 3, …, N, where N represents the number of trailer carriages of the trackless train subject to steering control, and N≥2,
wherein the controller is further used for controlling a steering angle αk(t) of the kth trailer carriage comprising:
determining the steering angle αk(t) of the kth trailer carriage based on the traveling time Δtk collected by the clock, the steering angle             
                
                    
                        α
                    
                    
                        0
                    
                
                (
                t
                -
                ∆
                
                    
                        t
                    
                    
                        k
                    
                
                )
            
         of the steering drive wheel collected by the angle sensor at time             
                t
                -
                ∆
                
                    
                        t
                    
                    
                        k
                    
                
            
        , and the formula             
                
                    
                        α
                    
                    
                        k
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        α
                    
                    
                        0
                    
                
                (
                t
                -
                ∆
                
                    
                        t
                    
                    
                        k
                    
                
                )
            
        , on the condition that the mileage output by the odometer indicates that the trackless train has traveled by the distance of Lk; and
controlling the steering angle of the kth trailer carriage is output based on the steering angle αk(t).

13. (Currently amended) A steering control method for a trackless train, comprising: 

acquiring a traveling time of the steering drive wheel of the locomotive of the trackless train; 
acquiring a traveling mileage of the steering drive wheel of the locomotive of the trackless train; and
controlling a steering angle of a steered wheel of a trailer carriage hinged to the locomotive in order to enable the steered wheel of the trailer carriage to follow a track of the steering drive wheel of the locomotive, according to the acquired steering angle, traveling time and traveling mileage of the steering drive wheels,
the controlling a steering angle of a steered wheel of a trailer carriage hinged to the locomotive further comprising:
controlling a steering angle αk(t) of the kth trailer carriage based on the following formula, when the trackless train is running:
            
                
                    
                        α
                    
                    
                        k
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        α
                    
                    
                        0
                    
                
                (
                t
                -
                ∆
                
                    
                        t
                    
                    
                        k
                    
                
                )
            
        ,
where t is the traveling time of the steering drive wheel, α0(t) is the steering angle of the steering drive wheel, Δtk is a time required for the trackless train to travel by a distance of Lk, where Lk is a wheelbase between the steering drive wheel of the locomotive and a steering wheel of the kth trailer carriage disposed behind the locomotive, and k = 1, 2, 3, …, N, where N represents the number of trailer carriages of the trackless train subject to steering control, and N≥2,
wherein the controlling a steering angle αk(t) of the kth trailer carriage further comprises:
determining the steering angle αk(t) of the kth trailer carriage based on the traveling time Δtk collected bya clock, the steering angle             
                
                    
                        α
                    
                    
                        0
                    
                
                (
                t
                -
                ∆
                
                    
                        t
                    
                    
                        k
                    
                
                )
            
         of the steering drive wheel collected byan angle sensor at time             
                t
                -
                ∆
                
                    
                        t
                    
                    
                        k
                    
                
            
        , and the formula             
                
                    
                        α
                    
                    
                        k
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        α
                    
                    
                        0
                    
                
                (
                t
                -
                ∆
                
                    
                        t
                    
                    
                        k
                    
                
                )
            
        , on the condition an odometer indicates that the trackless train has traveled by the distance of Lk; and
controlling the steering angle of the kth trailer carriage is output based on the steering angle αk(t).

REASONS FOR ALLOWANCE
Claims 7, 9-13, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Elrabaa teaches running a trackless train according to the where the steering angles of the following cars match the steering angle of the front car (i.e.                         
                            
                                
                                    α
                                
                                
                                    k
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    0
                                
                            
                            (
                            t
                            -
                            ∆
                            
                                
                                    t
                                
                                
                                    k
                                
                            
                            )
                        
                    ), while Vandehey teaches using an odometer to track distance over time when related a vehicle’s steering angles.
The prior art taken alone or in combination does not explicitly disclose, teach, or suggest determining the steering angle αk(t) of the kth trailer carriage based on the traveling time Δtk collected by the clock, the steering angle                         
                            
                                
                                    α
                                
                                
                                    0
                                
                            
                            (
                            t
                            -
                            ∆
                            
                                
                                    t
                                
                                
                                    k
                                
                            
                            )
                        
                     of the steering drive wheel collected by the angle sensor at time                         
                            t
                            -
                            ∆
                            
                                
                                    t
                                
                                
                                    k
                                
                            
                        
                    , and the formula                         
                            
                                
                                    α
                                
                                
                                    k
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    0
                                
                            
                            (
                            t
                            -
                            ∆
                            
                                
                                    t
                                
                                
                                    k
                                
                            
                            )
                        
                    , on the condition that the mileage output by the odometer indicates that the trackless train has traveled by the distance of Lk, in combination with the other structural elements/method steps as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483.  The examiner can normally be reached on M-F: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.K.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669